IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,        : No. 168 MM 2017
                                     :
                Respondent           :
                                     :
                                     :
          v.                         :
                                     :
                                     :
VINCENT C. MCGEE,                    :
                                     :
                Petitioner           :


                                 ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2017, the Application for Relief is

DENIED.